                         Case 3:20-mj-00144            Document 1         Filed 06/29/20        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.     3:20-mj-00144
                  Joseph Franklin SMITH
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   March 24, 2020               in the county of                Marion        in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 922(g)(1)                           Felon in Possession of a Firearm
18 U.S.C. § 924(c)(1)(a)                        Using and Carrying of a Firearm During and in Relation to Drug Trafficking
                                                Crime
21 U.S.C. § 841(a)(1)                           Possession with Intent to Distribute Methamphetamine
21 U.S.C. § 841(a)(1)                           Possession with Intent to Distribute Heroin




         This criminal complaint is based on these facts:
See Affidavit of ATF Special Agent Caleb Enk, attached hereto and incorporated by reference.




         ✔ Continued on the attached sheet.
         u

                                                                                                    By Phone
                                                                                              Complainant’s signature

                                                                                       Caleb Enk - ATF Special Agent
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
              [[[
WHOHSKRQHDWBBBBBBBBDPSP

Date:             06/29/2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                        Hon. Youlee Yim You, U.S. Magistrate Judge
                                                                                               Printed name and title
